Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicants respectfully submit that Avedisov et al. (US 2020/0286382 A1)  and Mcquillen et al. (US 2019/0272760 A1) (hereinafter Mcquillen), do not teach the limitations of claim 1. 
Applicant submits they “are unable to fine any disclosure or suggestion by Mcquillen regarding, ‘determining the communication range for the V2X message based, at least in part on the one or more properties of the object”.
Examiner respectfully disagrees. Mcquillen discloses determining communication rage based on a property, distance threshold, in [0028].  Throughout Mcquillen it is stated that distance for Vehicle-to-vehicle communication for the basic safety message [0017] should be finite distances such as 1000 meter, 300 meters and in some cases 10-15 meters.  Paragraph [0073], explicitly states distance between leader vehicle and the follower vehicle is a basis for communication range to allow direct communication messages.
Applicant further submits there is no teaching or suggestion by Mcquillen regarding “determining the communication range for the V2X message based, at least in part, on the one or more properties of the object”. 
Examiner respectfully disagrees.  By further clarification, Mcquillen discloses determining the communication range (see [0076] determines communication range, wherein the leader v2v vehicle determines the communication range of the following vehicle, therefore, communication range is determined for the communication between leader and follower v2v vehicles) for the V2X message (see [0076] “message”, referring messages introduced in [0003] that are being sent and received between vehicles and explicitly described as Basic Safety Message for V2V or dedicated short-range in [0017]) based, at least in part, on the one or more properties of the object ([0028] states “threshold distance” a property, is required to be “within communication range” in further detail [0073] states that distance -a property- is used for deciding “if” the “communication range” will work). 

 	Here, the ‘object’ is the vehicle, v2v mechanisms including mobile phones and/or V2V guidance system as shown in fig. 3.
	Here, distance is the factor in determining communication range in [0073] below.
[0073] FIG. 6 is a flowchart representative of an example method to implement the example v2v guidance system 300 in a leader vehicle (e.g., the leader vehicle 102 of FIG. 1) to provide leader information to a follower vehicle (e.g., the follower vehicle 108). The method of FIG. 6 begins at block 602 where the example v2v information analyzer 306 determines whether the follower vehicle 108 is in v2v communication range. This may be determined based on the leader vehicle 102 receiving v2v information directly from the follower vehicle 108. If the follower vehicle 108 is in range, control advances to block 604 where the example v2v communication interface 302 transmits leader information to the follower vehicle 108. At block 606, the example v2v communication interface 302 receives follower information from the follower vehicle 108. In the illustrated example, both the leader information and the follower information are transmitted between the leader vehicle 102 and the follower vehicle 108 using DSRC (e.g., via BSM communications). In some examples, if the distance between the leader vehicle 102 and the follower vehicle 108 is approaching the communication range for BSM communications, the follower information from the follower vehicle 108 may indicate that direct communications may be lost. Control then returns to block 602 to again determine whether the follower vehicle is in communication range. If not, control advances to block 608.

Furthermore, detection for communication range occurs for specified distances which is the ‘property’ and the object is the ‘vehicle’ as disclosed by Applicant instant specification. See Mcquillen [0028] below.

[0028] There may be a significant number of vehicles within the communication range of the follower vehicle 104 (e.g., 300 meters) such that providing a list of generic vehicle identifiers will be insufficient to enable an occupant to select the vehicle the occupant desires to follow. Accordingly, in some examples, the full list of vehicles that may be potential leaders is limited based on the location of the vehicle relative to the follower vehicle 104. For example, while the follower vehicle 104 may be able to detect all vehicles within a 300 meter radius, the follower vehicle 104 may reduce what vehicles are presented to the occupant to those vehicles that are within a threshold distance of the follower vehicle 104 (e.g., 10 meters, 15 meters, etc.). The smaller threshold distance may be based on the assumption that a group of vehicles embarking on a trip with a designated leader vehicle will begin close together. In some examples, the list of potential leader vehicles may be based on the position of the identified vehicles relative to the follower vehicle 104 (e.g., list only the vehicles that are in front of the follower vehicle, list the vehicles in the order of their relative position to each other, etc.) to further assist the occupant in identifying the correct vehicle intended as the leader.

Applicant further suggests references of record do not teach or suggest “a location of the V2X device, and the determined communication range”. Examiner respectfully disagrees. By further clarification Mcquillen discloses wirelessly transmitting, from the V2X device, the V2X message (see messages sent and received between vehicles [0003]), wherein the V2X message comprises information indicative of: a location of the V2X device (see [0017] includes “vehicle’s location” therefore the v2x/v2v device as part of the vehicle), and the determined communication range (see [0078] “The method of FIG. 7 begins at block 702 where the example v2v information analyzer 306 determines whether the leader vehicle 102 is in v2v communication range. If so, control advances to block 704 where the example v2v communication interface 302 transmits follower information to the leader vehicle 102”, therefore, communication range is determined and this information is communicated to the object which is the leader vehicle or visa versa as part of guidance information);



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 10-11, 14-18, 19-20, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Avedisov et al. (US 2020/0286382 A1) in view of Mcquillen et al. (US 2019/0272760 A1).

Regarding claims 1, 10, 19 & 28, Avedisov discloses a method at a vehicle-to-everything (V2X) device of sensor-based determination of a communication range for a V2X message, vehicle-to-everything device, a device and a non-transitory computer-readable medium, comprising: 

obtaining, at the V2X device, sensor information regarding one or more properties of an object  (see [0004] obtaining properties of object including size, location etc) detected by one or more sensors (see sensor in [0004]);

 Avedisov does not explicitly disclose however Mcquillen discloses determining the communication range (see [0076] determines communication range, wherein the leader v2v vehicle determines the communication range of the following vehicle, therefore, communication range is determined for the communication between leader and follower v2v vehicles) for the V2X message (see [0076] “message”, referring messages introduced in [0003] that are being sent and received between vehicles and explicitly described as Basic Safety Message for V2V or dedicated short-range in [0017]) based, at least in part, on the one or more properties of the object ([0028] states “threshold distance” a property, is required to be “within communication range” in further detail [0073] states that distance -a property- is used for deciding “if” the “communication range” will work); 

and wirelessly transmitting, from the V2X device, the V2X message (see messages sent and received between vehicles [0003]), wherein the V2X message comprises information indicative of: a location of the V2X device (see [0017] includes “vehicle’s location” therefore the v2x/v2v device as part of the vehicle), and the determined communication range (see [0078] “The method of FIG. 7 begins at block 702 where the example v2v information analyzer 306 determines whether the leader vehicle 102 is in v2v communication range. If so, control advances to block 704 where the example v2v communication interface 302 transmits follower information to the leader vehicle 102”, therefore, communication range is determined and this information is communicated to the object which is the leader vehicle or visa versa as part of guidance information);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Avedisov with Mcquillen. Doing so would allow improve safety and allow vehicles to follow each other in coordinated grouping (see [0015] of Mcquillen). 

Regarding claims 2, 11, 20 & 29, Avedisov in view of Mcqcuillen discloses the method of claim, devices and computer-readable medium of 1, 10, 19 & 28. Avedisov does not specifically disclose however Mcquillen disclsoes wherein obtaining the sensor information regarding the one or more properties of the object is responsive to determining the object has not transmitted a V2X message within a threshold period of time (see [0085], “[0085] At block 804, the example v2v information analyzer 306 determines whether the message has reached limits for rebroadcasting. In some examples, the limits are specified within the rebroadcast instructions. The limits may define a threshold number of transmissions for a rebroadcast path and/or a threshold period of time from the initial message within which the message may be rebroadcast. If the example v2v information analyzer 306 determines that the message has reached the specified limits for rebroadcasting, the example method of FIG. 8 ends. Otherwise, control advances to block 806, where the example v2v information analyzer 306 determines whether the relay node qualifies to rebroadcast the message.”). 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Avedisov with Mcquillen. Doing so would allow improve safety and allow vehicles to follow each other in coordinated grouping (see [0015] of Mcquillen). 

Regarding claims 5, 14 & 23, Avedisov in view of Mcquillen discloses wherein the one or more properties of the object comprise: a location of the (object [0004] – location), a direction of movement of the object (see direction heading [0072]), an acceleration of the object (acceleration [0073]), a velocity of the object (velocity [0072]), or an object type of the object, or any combination thereof. 

Regarding claims 6, 15 & 24, Avedisov in view of Mcquillen discloses wherein determining the communication range for the V2X message is further based, at least in part, on a direction of travel of the V2X device (see direction and heading of travel [0072]). 

Regarding claims 7, 16, 25, Avedisov in view of Mcquillen discloses wherein the object comprises: a second vehicle, a road hazard, or a Vulnerable Road User (VRU) (object is a remote vehicle 102 in fig. 6). 

Regarding claims 8, 17, 26, Avedisov in view of Mcquillen discloses wherein the V2X message further comprises information indicative of the one or more properties of the object (see various properties indicated of message in fig. 4, including speed, heading, positon, time, location, path prediction etc.). 

Regarding claims 9, 18, 27, Avedisov in view of Mcquillen discloses, wherein determining the communication range for the V2X message is further based on one or more properties of the V2X device (see examples of properties of the object/vehicle [0028] distance as the property of the object which is another vehicle, [0029] the property is mobile phones and/or occupants of the vehicles or by vehicle identifier [0027] where such information is used to facilitate communication range). 



Claims 3, 12, 21 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Avedisov et al. (US 2020/0286382 A1) in view of Mcquillen et al. (US 2019/0272760 A1) in further view of Miao (US 2021/0022115 A1).

 Regarding claims 3, 12, 21 & 30, Avedisov in view of Mcquillen disclose the method, devices and non-transitory computer readable medium of claims 1,10,19 & 28.
They do not collectively disclose however Miao discloses wherein the information indicative of the determined communication range comprises a Hybrid Automatic Repeat Request (HARQ) feedback distance (see [0037] distance-based HARQ feedback for communication range requirement);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Miao with that of Avedisov in view of Mcquillen. Doing so improve efficiency by allowing communication system to share available channel resources among devices more efficiently ([0003] Miao). 



Allowable Subject Matter

Claims 4, 13 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643